Citation Nr: 0402245	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-10 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a heart disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from March 1965 to March 1968.

This appeal was brought to the Board of Veterans Appeals (the 
Board) from action taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas.

The RO has granted service connection for diabetes mellitus, 
type II with erectile dysfunction, and assigned a 20 percent 
evaluation; granted service connection for hypertension, and 
assigned a 10 percent evaluation; and granted entitlement to 
special monthly compensation on account of the loss of use of 
a creative organ.  The veteran has not disagreed with these 
decisions and the issues are not part of the current appeal.

The RO continued to deny entitlement to service connection 
for a heart disorder and hyperlipidemia.

In his Substantive Appeal, a VA Form 9 dated in July 2002, 
the veteran specifically withdrew his appellate claim on the 
issue of hyperlipidemia.


REMAND

The RO has denied the veteran's claim for service connection 
for a heart disorder primarily on the basis that such a 
disorder has not been shown to exist.

In this regard, it is noted that service connection is 
already in effect for hypertension.

On private treatment reports of record from LM, M.D. and 
associated clinical records from the Chritus Spohn Hospital, 
in Alice, Texas, dated in November 2000, the veteran was 
shown to have an electrocardiogram (EKG) reflecting sinus 
bradycardia with sinus arrhythmias, incomplete left bundle 
branch block and what was generally described as borderline 
ECG.

On subsequent VA examination, the examiner noted a history of 
hypertension for which the veteran was taking medication.  
The examiner further noted that since there was no pathology 
for a heart disorder presented, there was no clinical need 
for a stress test or echocardiogram or apparently any other 
heart tests.  

The Board finds that the apparent conflict between private 
and VA assessments raises a valid question as to the presence 
of a heart problem.  

The veteran is also entitled to an adequate examination to 
determine his disabilities.  In that regard, the recent VA 
evaluation provides an inadequate basis for concluding that 
there is no heart disorder and thus no basis for a grant of 
service connection.

Moreover, recent regulations have mandated that a veteran be 
fully informed of the evidence needed for his claim.  It 
remains unclear in this case that the veteran fully 
comprehends the requirements of evidence for a grant of 
service connection in this regard.

Accordingly, the case is remanded for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  If the veteran has 
been treated by any physician or at any 
facility for a heart disorder, he should 
provide such records, or if he is unable 
to do so alone, the RO should assist him 
after which the records should be 
attached to the claims file.

2.  The veteran should then be scheduled 
for a VA cardiological evaluation by a 
physician who has not previously examined 
him.  All evidence should be made 
available in advance to the examiner.  
All necessary laboratory and other 
testing should be accomplished including 
ECG to determine the extent and nature of 
all cardiac disability, and the 
relationship of the disability to 
hypertension or any other service-
connected disability on a direct, 
presumptive or secondary basis.  With 
regard to secondary service connection, 
the tenets of 38 C.F.R. 3.310(a) (2003) 
and Allen v. Brown, 7 Vet. App. 439 
(1995) should be fully addressed.  

3.  The RO must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, (codified at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107); 
66 Fed. Reg. 45,620 (Aug 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159 
(2003) is completed and the implementing 
regulations are fully complied with and 
satisfied.  This includes providing the 
veteran with suitable, adequate 
information so that he may pursue his 
claim in an informed manner.  

4.  The RO should readjudicate the 
appellant's claim to include all 
pertinent considerations.  If the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  The 
regulations should be accurately 
portrayed as shown above.  And a suitable 
period of time should be allowed for 
response.

5.  Thereafter, the case should be 
returned to the Board, if in order.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.  The 
appellant need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


